            Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20      Page 1 of 13




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


IN RE:                                                           CASE NO.: 6:18-bk-06821-KSJ

 Don Karl Juravin,
                                                                 CHAPTER 7
                  Debtor.


 Federal Trade Commission,

                       Plaintiff,                                ADV. NO.: 6:19-ap-00030-KSJ

     v.

 Don Karl Juravin,

                       Defendant.


           FEDERAL TRADE COMMISSION’S RESPONSE TO DEFENDANT
                  DON KARL JURAVIN’S POST-TRIAL BRIEF

       In his Post-Trial Brief, Defendant Don Karl Juravin makes one primary argument:

because the FTC (in his view) did not introduce new evidence, the Court should find the FTC’s

judgment is excepted from discharge. But this ignores reality. The FTC did elicit and submit

more evidence – it called Juravin to testify. Moreover, Juravin incorrectly claims that the FTC

was required to re-prove elements of its case that have been established as matters of fact and

law (and that Juravin conceded in prior briefing). Further, Juravin seemingly continues to

challenge the FTC’s judgment by reference in a footnote to two cases the U.S. Supreme Court

has agreed to hear. First, in the footnote, Juravin misstates the holdings of the split Circuit

decisions appealed to the Supreme Court. More importantly, Juravin’s reference to those

pending, unresolved cases does not change the fact that the FTC’s judgment against him is final.
             Case 6:19-ap-00030-KSJ         Doc 84     Filed 10/02/20      Page 2 of 13




Finally, Juravin mischaracterizes testimony from the witnesses he called live or via deposition

testimony, leaving the incorrect impression that their testimony was helpful or even relevant.

Because Juravin’s Post-Trial Brief (ECF No. 81, “Juravin Brief”) does not rebut the mountain of

evidence the FTC submitted supporting fraudulent intent, the Court should find the FTC’s

judgment is excepted from discharge.

I. ARGUMENT

         Juravin argues that the FTC did not produce evidence beyond what it relied upon at the

summary judgment stage in the Enforcement Action.1 This is patently false. The FTC called

Juravin to testify and elicited many hours of testimony from him. The FTC has relied on that

testimony in proving its case against Juravin with respect to all of the claims in this case, see

FTC’s Written Closing Argument at 8-26, 31-35 (ECF No. 80, “FTC Closing”). Further, at trial,

Juravin testified about information he claims supported the product claims, and that he had not

previously disclosed in the Enforcement Action. See, e.g., FTC Closing at 9-10, 13-22, 34-35. It

is now up to the Court to determine whether Juravin’s shifting, and at times conflicting, stories

show he is not credible. J. Thompson Invs., LLC v. Soderstrom (In re Soderstrom), 524 B.R.

835, 841 (Bankr. M.D. Fla. 2015) (fraudulent intent often “depends largely upon an assessment

of the credibility and demeanor of the debtor”). The evidence shows he is not. FTC Closing at

34-35.

         In addition to the arguments above, Juravin’s Brief contains several other, notable errors.

First, Juravin suggests the FTC needed to re-litigate many issues that have already been decided

and are law of the case. Next, Juravin casually mentions two FTC cases pending before the

Supreme Court, but those cases provide no reason to delay or change this Court’s eventual


 1
   Defined terms used herein have the same meaning as that used in the FTC’s Written Closing
Argument (ECF No. 80).
                                                  2
           Case 6:19-ap-00030-KSJ          Doc 84       Filed 10/02/20   Page 3 of 13




ruling. Finally, Juravin misrepresents the testimony of both his irrelevant and relevant witnesses.

At bottom, none of the issues raised in Juravin’s Brief diminish the voluminous evidence the

FTC submitted supporting a finding that Juravin had the necessary intent for non-

dischargeability purposes when he advertised and marketed Roca Labs products.

   A. Juravin Has Already Conceded Many of the Issues He Now Contests in His Post-
      Trial Brief

       Juravin conceded that collateral estoppel and res judicata applied to four of the five

elements of the FTC’s fraud dischargeability claim under 11 U.S.C. § 523(a)(2)(A). Order

Partially Granting and Partially Denying Plaintiff’s Motion for Summary Judgment at 6 (ECF

No. 34, “Order”); Response and Memorandum of Law in Opposition To Plaintiff’s Motion for

Summary Judgment at 9-11, n.4 (ECF No. 22). This Court found that the District Court did not

reach the issue of intent in the Enforcement Action so collateral estoppel could not apply to that

issue. Order at 7. Further, this Court ruled: “[w]eighing the circumstantial evidence,

considering Mr. Juravin’s sworn statements, and given the size of this potentially non-

dischargeable Judgment exceeding $25 million, I cannot find as a matter of law that Mr. Juravin

made the established false representations with the intent to deceive.” Order at 7 (ECF No. 34).

Thus, the Court ruled it would conduct a trial on Juravin’s intent so it could weigh the evidence

and evaluate Juravin’s credibility. Order at 6-7.

       This Court ruled that res judicata and collateral estoppel applied to all of the elements for

non-dischargeability under Section 523(a)(2)(A) other than intent. Order at 6. “Specifically, the

District Court Judgment finally determines that the Debtor made a false representation, the

customers relied on the misrepresentation, the reliance was justified, and the loss was quantified

at $25,246,000.” Id. Thus, all of the facts from the order entered in the Enforcement Action that

support those elements have been conclusively decided in this adversary proceeding, and are


                                                    3
            Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20     Page 4 of 13




now law of the case. Under the law-of-the-case doctrine, “an issue decided at one stage of a case

is binding at later stages of the same case.” United States v. Escobar-Urrego, 110 F.3d 1556,

1560 (11th Cir. 1997); see also Guarantee Ins. Co. v. Brand Mgmt. Serv. Inc., No. 12-61670-

CIV, 2014 WL 11531365, at *12 (S.D. Fla. Sept. 15, 2014) (“This doctrine bars consideration of

‘legal issues that were actually, or by necessary implication’ decided at an earlier stage in the

same case.”) (quoting Newman v. Ormond, 456 F. App’x 866, 867 (11th Cir. 2012)). Because of

the effect of collateral estoppel and res judicata, and the consequences of law of the case, the

FTC did not re-prove facts already found in the Enforcement Action. Nor did it need to.2

Rather, the FTC quoted the most pertinent findings from the Enforcement Action as it

summarized its proof for each of the claims at issue in this case. See FTC Closing at 7, 10-11,

22-23, 26-30.

       Nevertheless, Juravin ignores the effects of those legal doctrines to argue that the FTC

was required to re-prove already established facts in order to show he had the requisite intent to

deceive in this case. For example, Juravin claims the FTC had to bring in deceived or unhappy

customers,3 thereby ignoring the facts supporting the holdings that his weight loss claims were

material, that consumers justifiably relied on the misrepresentations at issue, and that the

customer harm flowing from those misrepresentations was over $25 million. FTC v. Roca Labs,

Inc., 345 F. Supp. 3d 1375, 1386-1390 (M.D. Fla. 2018); Adversary Complaint, Ex. A – Final


  2
    In fact, Juravin’s counsel specifically requested that the FTC not tread on the established
record, and the Court agreed. Trial Tr. 8/17/20 at 42:9-43:4 (noting that the District Court
findings are binding).
  3
    Juravin argues that he is the only person who introduced any customer testimony. Juravin
Brief at 10. However, as Juravin himself acknowledged, the customers he relies upon to
establish his products “worked” took products that differed from those at issue in the
Enforcement Action. Trial Tr. 8/18/20 at 167:2-12. Further, the FTC did not need customer
testimony because the fact that consumers were harmed by Juravin’s deceptive claims is law of
the case. Order at 5-6.

                                                  4
           Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20    Page 5 of 13




Judgment and Order for Permanent Injunction and Other Equitable Relief (Adv. ECF No. 1-1

(Dist. Ct. ECF No. 241)). Juravin’s assertions also ignore the District Court’s findings about

consumer harm related to the gag clause: “the Court finds that Defendants’ practices have

caused or were likely to cause substantial injury to consumers. The record demonstrates that

some consumers paid hundreds of dollars for the Roca Labs products and unsuccessfully sought

refunds because of Defendants’ practice of issuing threats under the guise of enforcing the gag

clause.” Roca Labs, 345 F. Supp. 3d at 1395.4

       Next, Juravin argues the FTC failed in its burden of proof because it did not provide

medical evidence that the products were falsely advertised or harmful to the public. First, the

FTC has not alleged the products caused consumers to become ill; and it did not need to offer

any evidence on an issue that falls outside its complaint.5 Second, the FTC did prove, and the

District Court found – with the assistance of expert testimony6 – that the Roca Labs products

were falsely advertised and that Juravin and others had no substantiation for the claims made.

Roca Labs, 345 F. Supp. 3d at 1387-1388.




 4
   The District Court reached this finding after examining complaints from several consumers
who, after complaining about Roca Labs products, received threatening letters from Defendants.
Roca Labs, 345 F. Supp. 3d at 1393-1395.
 5
    Juravin also asserts that the FTC had to show that Roca Labs products were a “public threat
or harm.” Juravin Brief at 11. Here, Juravin claims the FTC needed to provide evidence of
standards he made up. The FTC did not make such allegations in the Complaint. In fact, Juravin
made the same argument in the Enforcement Action and the District Court rejected it. Roca
Labs, 345 F. Supp. 3d at 1395. This and Juravin’s other fictional standards show how desperate
he is to avoid a finding of intent to deceive – he’s made up factual and legal thresholds that are
not part of this case. Notably, none of these phony standards is required for the FTC to meet its
burden of proof on intent.
 6
    In making these rulings, the District Court noted that Dr. Free (the same Dr. Free who
testified in the adversary proceeding) had not been qualified as an expert witness in the
Enforcement Action, so it could not rely on his opinion. Roca Labs, 345 F. Supp. 3d at 1388.

                                                5
            Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20      Page 6 of 13




        Finally, in a last, truly desperate attempt to avoid liability, Juravin makes up another

factual scenario in arguing that selling baking soda as a weight loss product represents a “true

scam” (Juravin Brief at 11), as if deceptive, unsubstantiated, and false advertising for weight loss

products resulting in over $25 million in product sales was not. If ultimately the Court were to

engage in this preposterous exercise (and it is not required for this case) of determining which is

the worse scam for a weight loss product – the sale of baking soda or fiber plus vitamins – the

answer is apparent. Absent actual proof of efficacy or studies evidencing either exemplar’s

claimed success, they are equally deceptive. Simply put, if a seller markets a substance claiming

it has X effect, but he knows he has no proof of X effect, we can swap product substances into

infinity (i.e. baking soda, pixie dust, fiber with vitamins, fiber without vitamins…) and the result

will be the same: the seller knowingly made deceptive claims about central characteristics of his

products intending to deceive consumers into purchasing the sham product.

     B. AMG and Credit Bureau Center Do Not Impact the Issue Before the Court

        Next, Juravin subtly collaterally attacks the judgment entered against him by referencing

two cases the Supreme Court has taken this term. Juravin Brief, n.1. Juravin, however,

misrepresents the holdings of those cases – lumping them into one, unified holding despite the

fact the decisions establish a Circuit split. FTC v AMG Capital, Mgmt., LLC, 910 F.3d 417 (9th

Cir. 2018); FTC v. Credit Bureau Ctr., 937 F.3d 764 (7th Cir. 2019).

        Juravin’s footnote also leaves the reader guessing as to how those decisions are related to

Juravin’s non-dischargeability case. To the extent Juravin cites those cases to argue the

judgment entered in the Enforcement Action is not valid, he is wrong.7 Juravin Brief, n.1.




 7
   As an initial matter, this Court lacks jurisdiction to overturn or unwind a judgment entered by
the District Court. 28 U.S.C. § 1334; 28 U.S.C. § 157; In re Happy Hocker Pawn Shop, Inc.,
                                                  6
            Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20      Page 7 of 13




Specifically, Juravin’s position is contrary to established law in the Eleventh Circuit, holding

“grants of certiorari do not themselves change the law” and “must not be used by courts of this

circuit as a basis for granting a stay of execution that would otherwise be denied.” Schwab v.

Sec’y, Dep’t. of Corr., 507 F.3d 1297, 1298 (11th Cir. 2007) (collecting cases and denying stay

request); see also Gissendaner v. Comm’r, Georgia Dep’t. of Corr., 779 F.3d 1275, 1284 (11th

Cir. 2015) (agreeing with Schwab and “a long line of cases refusing to assign precedential

significance to grants of certiorari”).

        Juravin’s position also ignores longstanding Supreme Court precedent holding that a

statutory grant of power to award injunctive relief includes the power to grant the full panoply of

equitable remedies, including monetary remedies. Porter v. Warner Holding Co., 328 U.S. 395,

399, 402 (1946). This precedent underpins decades of circuit court decisions approving

monetary relief in FTC actions. See FTC v. H.N. Singer, Inc., 668 F.2d 1107 (9th Cir. 1982);

FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1432, 1434 (11th Cir. 1984); FTC v. Sec. Rare

Coin & Bullion Corp., 931 F.2d 1312, 1314-1315 (8th Cir. 1991); FTC v. Freecom Commc’ns,

Inc., 401 F.3d 1192, 1202 n.6 (10th Cir. 2005); FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1,

15 (1st Cir. 2010); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011); FTC v.

Ross, 743 F.3d 886, 890-892 (4th Cir. 2014). It is clear that in this Circuit, the relief available

under the FTC Act includes monetary relief. FTC v. Gem Merch. Corp., 87 F.3d 466, 470 (11th

Cir. 1996); FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984). The

Eleventh Circuit has reaffirmed this precedent many times over the past three decades, including

earlier this year. Id.; see also FTC v. Simple Health Plans, LLC, 801 Fed. App’x 685, 687-88

(11th Cir. 2020); FTC v. Washington Data Res., Inc., 704 F.3d 1323, 1326 (11th Cir. 2013); FTC


212 Fed. Appx. 811, 816 (11th Cir. 2006) (explaining district court referral powers and core
versus non-core distinction for bankruptcy court jurisdiction).
                                                  7
            Case 6:19-ap-00030-KSJ          Doc 84     Filed 10/02/20      Page 8 of 13




v. Lalonde, 545 Fed. App’x 825, 832 (11th Cir. 2013); FTC v. USA Fin., LLC, 415 Fed. App’x

970, 975 (11th Cir. 2011).

       Even assuming Juravin’s future hoped-for result at the Supreme Court in AMG and CBC

overrules this Eleventh Circuit precedent, it does him no good. The District Court entered

judgment in January 2019, and Juravin never appealed. Supreme Court rulings that have so-

called “retroactive effect” are limited to “cases still open on direct review.” See Harper v. Va.

Dept. of Tax’n, 509 U.S. 86, 97 (1993) (emphasis added); James B. Beam Distilling Co. v. Ga.,

501 U.S. 529, 541 (1991) (“retroactivity in civil cases must be limited by the need for finality . . .

a new rule cannot reopen the door already closed”) (Souter, J.).8 The judgment resulting in the

debt at issue here will stand no matter what happens at the Supreme Court.

        If Juravin’s position, whatever it is, rests on the idea that any defendant could stop all

enforcement of existing law simply by referencing someone else’s challenge of that law in the

appellate courts, he is wrong.9 Notably, Juravin does not and cannot provide any support for this

position, as none exists.



 8
   The result will be no different if Juravin were to seek relief from the District Court under
Rule 60(b). For instance, the Supreme Court has held that a change in decisional law is not
generally an “extraordinary circumstance” justifying relief under Rule 60(b). See Gonzalez v.
Crosby, 545 U.S. 524, 536 (2005).
 9
    Given the brevity of the footnote about AMG and CBC, it is unclear what relief Juravin seeks
in referencing those cases. If Juravin is seeking a stay pending the eventual ruling in those cases,
he bears the “heavy burden” of proving the “exceptional response” of a stay pending appeal is
warranted. Larios v. Cox, 305 F. Supp. 2d 1335, 1336 (N.D. Ga. 2004) (quoting United States v.
Hamilton, 963 F.2d 322, 323 (11th Cir. 1992)); Winston-Salem/Forsyth County Bd. of Educ. v.
Scott, 404 U.S. 1221, 1231 (1971) (Burger, C.J., in chambers)). Specifically, Juravin would need
to prove: (1) he has made a strong showing that he is likely to succeed on the merits; (2) he will
be irreparably injured absent a stay; (3) a stay would not substantially injure the other parties
interested in the proceeding; and (4) the public interest favors the stay. Nken v. Holder, 556 U.S.
418, 434 (2009); Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1317 (11th Cir. 2019);
FTC v. IAB Mktg. Assocs., LP, 972 F. Supp. 2d 1307, 1311 (S.D. Fla. 2013) (IAB I). Juravin
cannot satisfy any of those elements, nor did he attempt even to raise them in his brief.
                                                  8
            Case 6:19-ap-00030-KSJ          Doc 84      Filed 10/02/20    Page 9 of 13




   C. Juravin’s Summary of His Evidence Is Misleading

       Juravin argues that this Court should rely on the testimony from three witnesses (Dr.

Free, Ms. Ullola, and Ms. Laporte). Juravin Brief at 4-8. Notably absent from Juravin’s brief is

any statement about when those three witnesses first met Juravin. The reason is simple: none of

the three witnesses can provide relevant testimony because none of them met or worked with

Juravin until well after the FTC filed the Enforcement Action. To the extent these witnesses

interacted with Juravin after he had been sued for false and deceptive claims, they cannot know

what Juravin’s subjective intent was during the relevant period (2011 through 2015). Thus, for

the reasons raised in the FTC’s pretrial filings, this Court should reject the testimony of Dr. Free,

Ms. Laporte, and Ms. Ullola as irrelevant. See Plaintiff’s Objections and Counter-Designations

to Defendant’s Amended Statement of Deposition Designations (ECF No. 52); Plaintiff’s

Objections to Defendant’s Exhibits (ECF No. 62).

       Were the Court to consider their testimony, it should at least be in an accurate light. In

summarizing those witnesses’ testimony, Juravin leaves out some critical information and

mischaracterizes other testimony. Once those errors are fixed, the story Juravin attempts to tell

through them ends quite differently than he suggests.

       Dr. Marcus Free testified during the trial. To the extent any of his testimony bears on

Juravin’s subjective intent, it shows Juravin did not ensure the safety of Roca Labs products prior

to Dr. Free’s involvement. Trial Tr. 6/26/20 at 36:5-37:5 (testifying that he reviewed the

formula’s ingredients in order to spot interactions with medications that users take, but had no

knowledge of anyone doing that same review prior to his). In addition, Dr. Free testified that he

had no knowledge of the professionals associated with Roca Labs products before him.

Specifically, Dr. Free testified that he had not spoken with his predecessor, Dr. Finesmith. Trial



                                                  9
           Case 6:19-ap-00030-KSJ           Doc 84     Filed 10/02/20       Page 10 of 13




Tr. 6/26/20 at 31:17-19. Also, Dr. Free stated did not recognize any of the names of the six

purported medical doctors Juravin claims provided recommendations on the Roca Labs products

in his written discovery responses. Trial Tr. 6/26/20 at 32:15-33:12; PX 160 (response to

Interrogatory No. 1). Further, as a medical doctor specializing in the area of bariatric surgery,

Dr. Free testified that he had not heard of Roca Labs products prior to his involvement with

Juravin in 2017. Trial Tr. 6/26/20 at 30:9-19. Even today with his telemedicine based, physician

supervised weight loss practice, Dr. Free often prescribes medications and provides guidance

about diet and exercise to his patients. Trial Tr. 6/26/20 at 12:21-13:3.

       Juravin next claims Mr. Choksi’s testimony supports his case. But the most salient

portion of Mr. Choksi’s testimony that Juravin relies upon did not, in fact, happen in the

sequence he claims. In his brief, Juravin claims that Mr. Choksi helped him develop the

formulation for the Roca labs products, and that shows Juravin developed a product “carefully,

and with expert input, … before placing it on the market.”10 Juravin Brief at 6 (citing Trial Tr.

6/26/20 at 56:12-13). Conveniently, Juravin’s counsel did not ask Mr. Choksi when he

supposedly did that work. As Mr. Choksi later testified, he estimated it happened in 2015 or

2016. Trial Tr. 6/26/20 at 65:5-10. That, combined with the fact that Mr. Choksi did not even

meet Juravin until 2013 (Trial Tr. 6/26/20 at 59:7-21) establishes that Mr. Choksi was not

involved with Juravin, Roca Labs, or its products prior to the first sales of the products.

       Juravin also relies on the testimony of two purportedly happy customers, Ms. Ullola and

Ms. Laporte. However, Ms. Ullola, did not encounter Juravin or Roca Labs until 2016. Ullola

Depo. at 10:8-10, 10:23-11:2 (ECF No. 52-2) Ms. Ullola also testified that she made significant


 10
    Notably, Mr. Choksi was not proffered as an expert witness. It is unclear why in his Post-
Trial Brief, Juravin now claims Mr. Choksi is an expert, nor is it apparent what his area of
expertise is. See, e.g., Trial Tr. 6/26/20 at 54:18-55:25; 59:1-6 (stating he is not testifying as an
expert).
                                                  10
           Case 6:19-ap-00030-KSJ         Doc 84     Filed 10/02/20     Page 11 of 13




changes in her diet and exercise habits while using the products. Ullola Depo. at 20:1-16 (ECF

No. 52-2). From her testimony, it is unclear whether she actually spoke with or only messaged

with Juravin – she only knows that his name was used in responses to her on the messaging

platform. Ullola Depo. at 31:20-23, 32:2, 32:7-34:2 (ECF No. 52-2).

       The other purported happy customer, Ms. Laporte, also did not know Juravin or use the

Roca Labs products during the relevant period. Laporte Depo. at 9:1-11:1 (ECF No. 52-1). Ms.

Laporte encountered the products on the Juravins’ table one day when she was cleaning their

home in 2016. Id. Ms. Laporte also testified that: (a) she did not strictly follow the instructions

for the products, but modified them; (b) she never explored the Roca Labs website or the videos

on its YouTube page prior to 2016; (c) she discussed the Roca Labs products with Anna Juravin;

(d) she made other changes in her diet and activity levels while using the products; and (e) when

she worked as a customer service representative for Roca Labs, she used a pseudonym, not her

actual name. Laporte Depo. at 9:22-11:1, 17:2-14, 23:13-24, 24:2-20, 25:25-26:18, 36:8-37:8,

64:10-25 (ECF No. 52-1). Ms. Laporte’s objectivity is also in question given the fact that

Juravin was her only employer from April 2016 through the date of her deposition. Laporte

Depo. at 65:20-67:14 (ECF No. 52-1). Lastly, Juravin relies on Ms. Laporte to establish he has a

difficult nature, and, according to Juravin, that personality flaw led to the FTC’s Enforcement

Action. Juravin Brief at 8. That is a curious proposition from someone who has claimed nobody

buys the product because of him. Trial Tr. 8/18/20 at 38:6-20. Nevertheless, Juravin’s musings

are simply that. The FTC’s claims in this adversary and in the Enforcement Action are all about

advertising and marketing claims Juravin made regarding the Roca Labs products – not a single

allegation has anything to do with Juravin’s personality. The simple fact is he falsely and

deceptively sold products that caused over $25 million in harm to consumers.



                                                11
           Case 6:19-ap-00030-KSJ         Doc 84     Filed 10/02/20     Page 12 of 13




       Although nothing in Juravin’s Brief refutes the evidence outlined in the FTC’s Closing,

he misrepresents at least one issue regarding his own testimony. Juravin claims knowledge of a

series of events from his review at trial of a timesheet prepared by Dr. Finesmith. Juravin Brief

at 9. However, prior to any testimony about the items contained in that document, Juravin

claimed it was “the first time I see it because I didn’t even know he kept a log so….” Trial Tr.

8/18/20 at 7:12-25. In his brief, Juravin claims that his review of this “never-before-seen”

timesheet establishes his own knowledge of a series of events related to Dr. Finesmith’s

purported involvement with claims made about the products (including on the website) and some

hospital in Saudi Arabia that supposedly used Roca Labs products. As an initial matter, Dr.

Finesmith is best suited to testify about what he actually did while working for Roca Labs.

Juravin did not designate any testimony from Dr. Finesmith’s deposition, but the FTC did. That

deposition testimony establishes that Dr. Finesmith neither revised any website content, nor the

ingredients in the Roca Labs products. Finesmith Tr. at 30:12-31:18. As for the purported Saudi

Arabian hospital, Juravin did not reference that hospital or any data it supposedly had as

substantiation for his claims (PX 160, Response to Interrogatory No. 1), nor has anyone

established what version of the products that hospital may have used, or what the outcome was

from anyone’s use. Thus, testimony about the foreign hospital’s experience with unidentified

products is of no value since Juravin did not rely upon that experience in making claims about

Roca Labs products. See PX 160.

II. CONCLUSION

       Juravin’s defense centers on the claim that the FTC offered no new evidence at trial, even

though it did – from him. Juravin’s own testimony shows he is not credible. If the Court agrees

with that conclusion, his denials of fraudulent intent are worthless. When his incredible denials



                                                12
           Case 6:19-ap-00030-KSJ         Doc 84     Filed 10/02/20     Page 13 of 13




are removed from the massive pile of evidence submitted for this trial, there is only one logical

conclusion: Juravin intended to deceive customers when marketing and selling the Roca Labs

products. The FTC has provided ample evidence supporting a finding of intent to deceive for all

of the five counts alleged in its Complaint. Thus, the FTC’s judgment must be excepted from

discharge under Section 523(a)(2)(A).

Dated: October 2, 2020                       Respectfully submitted,

                                             /s/ Kimberly L. Nelson
                                             Kimberly L. Nelson (VA Bar No. 47224)
                                             Michael P. Mora (Ill. Bar No. 6199875)
                                             Federal Trade Commission
                                             600 Pennsylvania Ave., NW, Mail Stop CC-9528
                                             Washington, D.C. 20580
                                             Telephone: (202) 326-3373 (Mora); -3304(Nelson)
                                             E-Mail: mmora@ftc.gov; knelson@ftc.gov

                                             Attorneys for Plaintiff Federal Trade Commission




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Federal Trade Commission’s Response to Defendant
Don Karl Juravin’s Post-Trial Brief was served via ECF Notice to counsel for Defendant Don
Karl Juravin and any other registered ECF user participant in this adversary listed below on
October 2, 2020.
Dated: October 2, 2020                               /s/ Kimberly L. Nelson


Via ECF Notice
To: aldo@bartolonelaw.com; aldo.bartolone@gmail.com; aldo@ecf.courtdrive.com;
   erin@bartolonelaw.com
Aldo G. Bartolone, Jr., Esq.
Bartolone Law, PLLC
1030 N. Orange Avenue, Suite 300
Orlando, Florida 32801
Counsel for Defendant


                                                13
